UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2536



ISRAEL GHIGBU IWUOHA,

                                                        Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-510-853)


Submitted:   September 20, 2004       Decided:   September 29, 2004


Before WILLIAMS, MICHAEL, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lloyd F. Ukwu, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, Richard M. Evans, Assistant Director,
Nancy E. Friedman, OFFICE OF IMMIGRATION LITIGATION, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Israel Ghigbu Iwuoha, a native and citizen of Nigeria,

petitions for review of an order of the Board of Immigration

Appeals   (Board)   denying   his   motion   to   reopen    deportation

proceedings. We have reviewed the record and the Board’s order and

find that the Board did not abuse its discretion in denying

Iwuoha’s motion to reopen.      See 8 C.F.R. § 1003.2(a), (c)(2)

(2004); INS v. Doherty, 502 U.S. 314, 323-24 (1992).       Accordingly,

we deny the petition for review on the reasoning of the Board.      See

In re: Iwuoha, No. A70-510-853 (B.I.A. Dec. 3, 2003).       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                      PETITION DENIED